Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 09/30/20, 06/30/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 06/24/21.  These drawings are acceptable.

Claim/Specification Objections
3.        Claims 1-15 are objected because of the following informalities: unclear and lack of antecedent basis and no explanation either/both in the specification or in the claims.  Examples of some unclear, no explanation, inexact or verbose terms used in these claims are: 
            Claims 1, 18, 22: loop volumes.
           Claims 2, 3, 4, 21: a closed system loop.
           Claims 8, 23: sample loop.
           Claims 9, 18, 19: external loop.
           Appropriate correction is required.  
Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.      Claims 1-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.         The claims 1-28 is directed to a Discrete Sample Introduction Module (DSIM) apparatus/method.  The claim comprising the following elements/wordings: loop volumes, a closed system loop, sample loop, external loop.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more.  
           Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction is required. 

Claim Interpretation
6.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.        This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: loop volumes, a closed system loop, sample loop, external loop in claims 1-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
             “loop volumes” - loop volumes to contain the discrete gas sample… loop volumes receive a carrier gas to dilute the discrete gas sample to a plurality of preselected dilutions, (Applicant Pub. No. 2021/0310936, abstract). However, there is no structure for the loop volumes in the specification.
             “a closed system loop” – there is no description/explanation in the specification for this wording.
             “sample loop” - sample loop has a preselected, fixed interior volume which controls the volume of sample gas to enter the closed system, (Applicant Pub. No. 2021/0310936, [0021], lines 8-10). 
             “external loop” - external loop volumes are consistent with establishing a range of dilution appropriate for the spectrometer 10 to analyze the gas, (Applicant Pub. No. 2021/0310936, [0023], lines 23-26).
            Appropriate correction is required.

Allowable Subject Matter
9.	Claim 1-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
10.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, and 22. 
11.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a Discrete Sample Introduction Module (DSIM) apparatus comprising an internal tubing system to receive into the DSIM apparatus; a plurality of valves to selectively partition the internal tubing system corresponding to a plurality of loop volumes to contain the discrete gas sample; the plurality of loop volumes being configured to receive a carrier gas to dilute the discrete gas sample to a plurality of preselected dilutions, wherein the DSIM apparatus circulates a given one of the plurality of preselected dilutions for analysis by a spectrometer; in combination with the rest of the limitations of claim 1.
12.          As claim 22, the prior art of record taken alone or in combination, fails to disclose or render obvious a method to dilute a discrete gas sample for analysis by a spectrometer, comprising selectively partitioning, using a plurality of valves, an internal tubing system to form a plurality of loops corresponding to a plurality of loop volumes; receiving into a given one of the plurality of loops, a discrete gas sample having a received concentration, a carrier gas to dilute the discrete gas sample to a given preselected dilution; and circulating the given preselected dilution for analysis by the spectrometer; in combination with the rest of the limitations of claim 22.
Other references
13.          The references of Suslick (U.S. Patent No. 4,010,100) disclosed an isotope separation method/device, but do not teach using a plurality of valves, an internal tubing system to form a plurality of loops corresponding to a plurality of loop volumes, receiving into a given one of the plurality of loops, a discrete gas sample having a received concentration, a carrier gas to dilute the discrete gas sample to a given preselected dilution; and circulating the given preselected dilution for analysis by the spectrometer.

Fax/Telephone Information
14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
October 21, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877